
	

113 HR 4255 IH: Stop Foreclosures Due to Congressional Dysfunction Act of 2014
U.S. House of Representatives
2014-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4255
		IN THE HOUSE OF REPRESENTATIVES
		
			March 14, 2014
			Mr. Cartwright (for himself, Mr. Horsford, Mr. Connolly, Mr. George Miller of California, Mrs. Napolitano, Mr. Grijalva, Mr. Van Hollen, Mr. Nolan, Ms. Hahn, Ms. Slaughter, Ms. Lee of California, Mr. Farr, Mr. Honda, Ms. Loretta Sanchez of California, Ms. Eshoo, Ms. Speier, Mr. Hastings of Florida, Mr. Johnson of Georgia, Mr. Tonko, Mr. Fattah, Mr. Brady of Pennsylvania, Ms. Jackson Lee, Ms. Eddie Bernice Johnson of Texas, Mr. Lynch, Ms. Bonamici, Mr. DeFazio, Mr. Cohen, Mr. Cárdenas, Ms. Kaptur, Mr. Rush, Mr. Garcia, Mr. Neal, Ms. Pingree of Maine, Mr. Ellison, Mr. Pallone, Mr. Langevin, Ms. Norton, Mr. Doyle, Ms. Chu, Mr. Thompson of California, Mr. Conyers, Ms. Clark of Massachusetts, Mr. Rangel, Ms. Wilson of Florida, Ms. Shea-Porter, Ms. Lofgren, Ms. Brown of Florida, Mr. Carson of Indiana, Ms. Velázquez, Mr. Takano, Mr. Ruppersberger, Ms. Roybal-Allard, Mr. Gene Green of Texas, Mr. Clay, and Ms. DeLauro) introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To require the Federal Housing Finance Agency to establish a 6-month moratorium on foreclosure of
			 mortgages guaranteed by Fannie Mae or Freddie Mac on homes of individuals
			 who have lost Federal unemployment insurance as a result of the expiration
			 of such program, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Stop Foreclosures Due to Congressional Dysfunction Act of 2014.
		2.Mortgage foreclosure moratorium
			(a)MoratoriumThe Director of the Federal Housing Finance Agency shall prohibit mortgagees of eligible mortgages
			 under subsection (c) from initiating a foreclosure, whether judicial or
			 nonjudicial, or taking any action in furtherance of a foreclosure already
			 initiated, including any foreclosure sale, with respect to any eligible
			 mortgage during the foreclosure moratorium period under subsection (d) for
			 such eligible mortgage.
			(b)Treatment of mortgage payments due during foreclosure moratorium period
				(1)Deferral of mortgage payments; interest dueThe Director shall provide that, during the foreclosure moratorium period with respect to an
			 eligible mortgage—
					(A)the term of the mortgage shall toll;
					(B)any payments of principal and interest due under the mortgage shall be deferred; and
					(C)interest on outstanding principal due under the mortgage shall continue to accrue at the rate
			 provided for under the mortgage.
					(2)Resumption of mortgage payments; amortization of interest accruedThe Director shall provide that, upon the expiration of the foreclosure moratorium period with
			 respect to an eligible mortgage—
					(A)the term of the mortgage, and the responsibility of the mortgagor to make payments of principal and
			 interest due under the mortgage, shall resume; and
					(B)any interest accrued pursuant to paragraph (1)(C) shall be amortized, and payable, over
			 the remaining term of the mortgage.
					(c)Eligible mortgageAn eligible mortgage under this subsection is a mortgage that—
				(1)is owned, held, securitized, or guaranteed by the Federal National Mortgage Association or the
			 Federal Home Loan Mortgage Corporation;
				(2)is a mortgage on a 1- to 4-family residence that is the principal residence of the mortgagor;
				(3)was current with respect to payments of principal and interest, and any taxes, insurance, and other
			 amounts required to be paid in escrow, that were due under the mortgage as
			 of the beginning of the foreclosure moratorium period with respect to such
			 eligible mortgage; and
				(4)has a mortgagor who—
					(A)
						(i)received extended compensation or additional compensation for a week of unemployment ending at any
			 time during the 7-day period ending January 1, 2014;
						(ii)has exhausted all rights to regular compensation under the unemployment compensation law of a State
			 at any time during the period beginning January 1, 2014, and ending on the
			 date of enactment of this Act and has remained continuously unemployed
			 throughout such period; or
						(iii)exhausts all rights to regular compensation under the unemployment compensation law of a State at
			 any time during the period beginning on the date of enactment of this Act
			 and ending on July 1, 2014; and
						(B)as of the beginning of the foreclosure moratorium period with respect to such eligible mortgage,
			 has a ratio of debt to income, as determined in accordance with such
			 requirements as the Director shall establish, that was greater than 40
			 percent.
					(d)Foreclosure moratorium periodThe foreclosure moratorium period under this subsection with respect to an eligible mortgage shall
			 be the 6-month period beginning upon—
				(1)in the case of an eligible mortgage of a mortgagor described in clause (i) or (ii) of subsection
			 (c)(4)(A), the date of the enactment of this Act; and
				(2)in the case of an eligible mortgage of a mortgagor described in clause (iii) of subsection
			 (c)(4)(A), the date on which such mortgagor exhausts all rights to regular
			 compensation under the unemployment compensation law of a State.
				(e)DefinitionsFor purposes of this section, the following definitions shall apply:
				(1)DirectorThe term Director means the Director of the Federal Housing Finance Agency.
				(2)Eligible mortgageThe term eligible mortgage means a mortgage that meets the requirements of subsection (c).
				(3)Foreclosure moratorium periodThe term foreclosure moratorium period means, with respect to an eligible mortgage, the period specified in subsection (d) for the
			 mortgage.
				(4)MortgageeThe term mortgagee includes, with respect to an eligible mortgage, any creditor, servicer, or holder of such eligible
			 mortgage, and any other person acting on behalf of any such creditor,
			 servicer, or holder.
				(5)Regular compensation; extended compensation; additional compensationThe terms regular compensation, extended compensation, and additional compensation have the meanings given such terms in section 205 of the Federal-State Extended Unemployment
			 Compensation Act of 1970 (26 U.S.C. 3304 note).
				
